DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
This is a final office action in response to applicant's arguments and remarks filed on
06/29/2022.

Status of Rejection
All previous rejections are maintained. 

Claims 1-4, 6, 13-15, 17-19, and 21 are pending and under consideration for this Office Action.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim(s) 1-4, 6, 13-15, 17-19, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Palmore et al (US 20160215404 A1).

Claim 1: Palmore discloses an electrode (see e.g. abstract of Palmore) comprising 
an electrically conductive substrate (copper, see e.g. [0084] of Palmore) of which at least one part of the surface is covered with a porous copper metal deposit (copper nanofoam, see e.g. [0084] of Palmore), 
the surface of said deposit being in an oxidized form (see e.g. [0068] of Palmore), and 
wherein the porous copper metal deposit has an average pore size of between 20 µm and 50 µm (see e.g. [0065] of Palmore).

Palmore does not explicitly teach that the deposit having a specific surface area greater than or equal to 1 m2/g and greater than or equal to 15 cm2/cm2geometric. However, Palmore goes into detail about increasing the available surface area of the copper foam (see e.g. [0036] of Palmore) and discusses performing experiments to find the best surface area (see e.g. [0091] of Palmore). Additionally, Palmore discloses that electrode has high surface roughness (see e.g. abstract of Palmore), which increases HCOOH faradic efficiency (see e.g. [0076] of Palmore). Therefore, it would have been obvious to a person having ordinary skill in the art at the time filing to optimize the surface area and roughness of the copper nanoform of Palmore through routine experimentation to get the desired efficiency and activity from the electrode. 

Claim 2: Palmore discloses that the electrically conductive substrate consists, at least in part, of an electrically conductive material selected from a metal (copper, see e.g. [0084] of Palmore).

Claim 3: Palmore discloses that the metal deposit has a thickness comprised between 25-110 µm (see e.g. Fig 5a and Fig 5b of Palmore). 

Claim 4: Palmore does not explicitly teach that the metal deposit has a specific surface area comprised between 1 m2/g and 500 m2/g. However, Palmore goes into detail about increasing the available surface area of the copper foam (see e.g. [0036] of Palmore) as well as thicknesses (see e.g. [0090] of Palmore) and discusses performing experiments to find the best surface area (see e.g. [0091] of Palmore). Additionally, Palmore discloses that electrode has high surface roughness (see e.g. abstract of Palmore), which increases HCOOH faradic efficiency (see e.g. [0076] of Palmore). Therefore, it would have been obvious to a person having ordinary skill in the art at the time filing to optimize the surface area and roughness of the copper nanoform of Palmore through routine experimentation to get the desired efficiency and activity from the electrode. 

Claim 6: Palmore discloses that the surface of the metal deposit is in an oxidized form (see e.g. [0068] of Palmore).

Claim 13: The claim is a product-by-process claim. MPEP § 2113 I states ‘"[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process."  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).

Palmore discloses an electrode (see e.g. abstract of Palmore) comprising 
an electrically conductive substrate (copper, see e.g. [0084] of Palmore) of which at least one part of the surface is covered with a porous copper metal deposit (copper nanofoam, see e.g. [0084] of Palmore), 
the surface of said deposit being in an oxidized form (see e.g. [0068] of Palmore). 

Therefore, Palmore renders this claim obvious. 

Furthermore, Palmore discloses an electrode (see e.g. abstract of Palmore) obtainable by a process comprising the following successive steps: 
(i) electrodeposition of copper on at least one part of the surface of an electrically conductive substrate so as to form a metal deposit of said copper on said at least one part of the surface of the electrically conductive substrate (see e.g. [0084] of Palmore), and 
(ii) oxidation of the surface of the metal deposit (see e.g. [0068] of Palmore).

Claim 14: Palmore discloses an electrochemical device (see e.g. [0096] of Palmore) comprising an electrode according to claim 1 (see rejection of claim 1 above).

Claim 15: The limitation claiming “being an electrolysis device or a fuel cell” is an intended use/function for the product. MPEP § 21114 II states ‘"[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987)’. Palmore teaches all the structure required in claim 15 and would be capable of being an electrolysis device or a fuel cell. Furthermore, Palmore discloses the electrochemical device being an electrolysis device (see e.g. [0096] of Palmore).

Claim 17: Palmore discloses that the metal is copper (see e.g. [0084] of Palmore).  

Claim 18: Palmore does not explicitly teach that the metal deposit has a specific surface area comprised between 3 m2/g and 50 m2/g. However, Palmore goes into detail about increasing the available surface area of the copper foam (see e.g. [0036] of Palmore) and discusses performing experiments to find the best surface area (see e.g. [0091] of Palmore). Additionally, Palmore discloses that electrode has high surface roughness (see e.g. abstract of Palmore), which increases HCOOH faradic efficiency (see e.g. [0076] of Palmore). Therefore, it would have been obvious to a person having ordinary skill in the art at the time filing to optimize the surface area and roughness of the copper nanoform of Palmore through routine experimentation to get the desired efficiency and activity from the electrode. 

Claim 19: Palmore discloses that the metal deposit has a porous structure with an average pore size is comprised between 20 µm and 50 µm (see e.g. [0065] of Palmore).

Claim 21: Palmore does not explicitly teach that the metal deposit has a specific surface area of between 15 cm2/cm2geometric and 50 cm2/cm2geometric. However, Palmore goes into detail about increasing the available surface area of the copper foam (see e.g. [0036] of Palmore) and discusses performing experiments to find the best surface area (see e.g. [0091] of Palmore). Additionally, Palmore discloses that electrode has high surface roughness (see e.g. abstract of Palmore), which increases HCOOH faradic efficiency (see e.g. [0076] of Palmore). Therefore, it would have been obvious to a person having ordinary skill in the art at the time filing to optimize the surface area and roughness of the copper nanoform of Palmore through routine experimentation to get the desired efficiency and activity from the electrode.

Response to Arguments
Applicant's arguments filed 06/29/2022 have been fully considered but they are not persuasive. 

On page(s) 7-9, the Applicant argues that Palmore does disclose the surface of the copper deposit is oxidized because the examples do not show an oxidized surface. This is not considered persuasive. Palmore explicitly discloses the copper is oxidized while being use for hydrogen evolution (see e.g. [0068] of Palmore) and reads on the claim. 

On page(s) 7-9, the Applicant argues that Palmore does not suggest a specific surface area greater than or equal to 15 cm2/cm2 geometric because Palmore only discloses an electrodeposition time of 60s which would only generate a surface area of 10 cm2/cm2 geometric. This is not considered persuasive. As stated in the Office Action, Palmore goes into detail about increasing the available surface area of the copper foam to “at least about 5 times and preferably about 10 times the electrochemically accessible surface area” (see e.g. [0036] of Palmore). This range is read as X≥5 and would encompass a range 5 times or higher for the increased surface area. The surface area of planar copper is calculated to be 1 cm2 (see e.g. [889] of Palmore). Therefore, Palmore does teach and suggest specific surface areas greater than or equal to 5 cm2/cm2, including 15 cm2/cm2. 

Furthermore, Palmore also discusses performing experiments to find the best surface area (see e.g. [0091] of Palmore). The experiments done in Palmore is based on length of electrodeposition ranging from 0-60 s (see e.g. Fig 6 of Palmore). 60s has the largest surface area, which satisfies the “preferably 10 times the electrochemically accessible surface area” requirement. Palmore also discusses going over 60s for a small increase in efficiency, which would increase the specific surface area (see e.g. [0076] of Palmore). However, Palmore also found that 5, 10, and 15 s to have the most mechanically robust foams (see e.g. [0085] of Palmore). It would have been obvious to a person having ordinary skill in the art that there is balance between increasing the surface area (see e.g. [0076] of Palmore) while maintaining a desired mechanical robustness and it would within the skill of a person having ordinary skill in the art to optimize these parameters through routine experimentation based on the disclosure of Palmore. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER W KEELING whose telephone number is (571)272-9961. The examiner can normally be reached 7:30 AM - 4:00 PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on 571-272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEXANDER W KEELING/Primary Examiner, Art Unit 1795